DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Watanbe et al. WO 2015/162739 A1 (“Watanbe”).
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Watanbe discloses:

a cutting tool for cutting a workpiece (e.g., [0025]: “the tool and the workpiece are moved relative to each other when machining is performed”);
rotating means for rotating the cutting tool and the workpiece relative to each 5other (e.g., [0011]: “The drive unit 10 further includes a main-shaft motor 14 that rotates the main shaft that holds the workpiece”);
feeding means for feeding the cutting tool and the workpiece in a predetermined machining feeding direction (e.g., [0012]: “cutting-feed”);
vibrating means for reciprocatingly vibrating the cutting tool and the workpiece relative to each other (e.g., Fig. 1, “servo motor 11”, a vibration-waveform generation unit 483); and
amplitude control means for controlling an amplitude of the reciprocating vibration by the vibrating means (e.g., “interpolation processing unit 48”), wherein:
10the cutting process is carried out by rotation of the workpiece and the cutting tool relative to each other and feeding of the cutting tool accompanied by the reciprocating vibration with said amplitude in the machining feeding direction of the cutting tool, to thereby move the cutting tool along a predetermined movement path relative to the workpiece (e.g., [0015]-[0020]);
15the moving path comprises a plurality of divisional paths divided at predetermined coordinate positions on the moving path (e.g., movement-path generation unit 482, Fig. 8b and 8c); and
the amplitude control means is adapted to control the amplitude separately for each divided paths (e.g., Fig. 8b and 8c have different amplitudes, [0044]-[0048], [0006]).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Wantanbe in view of Sannomiya et al. EP 3187290 (“Sannomiya”).
Watanbe does not explicitly disclose the features of claims 3 and 4.
Sannomiya discloses:
3.	The machine tool according to claim 2, wherein the two coordinate 25positions include a movement starting position and an arrival position of the cutting tool, and the amplitude control means is adapted to set the amplitude to gradually decrease as the cutting tool moves to the arrival position (e.g., [0066]-[0068], [0076]: “by changing amplitude amount”, [0079], Fig. 4A, 4C, 5A).  
4.	The machine tool according to claim 2, wherein the two coordinate 30positions include a movement starting position and an arrival position of the cutting tool, and the amplitude control means is adapted to set the amplitude to gradually increase as the cutting 
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Watanbe with Sannomiya in order to machine the workpieces of Watanbe smoothly while sequentially separating chips generated from the workpieces during cutting, as taught by Sannomiya (e.g., [0004]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2016/0266567 is the US-equivalent of the WO 2015/162739 A1 (“Watanbe”) reference.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN A JARRETT whose telephone number is (571)272-3742.  The examiner can normally be reached on M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on 571-272-9774.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RYAN A JARRETT/Primary Examiner, Art Unit 2116                                                                                                                                                                                                        
08/12/21